Title: From George Washington to William Paterson, 13 August 1778
From: Washington, George
To: Paterson, William


          
            sir
            York State, White plains August the 13th 1778
          
          You will perceive by the Inclosed Copy of the proceedings of Congress, that they have
            appointed you, to assist and co-operate with the Judge Advocate in conducting the Trial
            of the General Officers, who were in the Northern Department, when Tyconderoga and Mount
            Independence were evacuated. I think it proper to
            inform you, that a General Court Martial will sit at this place on Monday the 24th
            Instant, to try Major General St Clair, who is one of the Officers under this
            description. I am sir Your Most Obedt servant
          
            Go: Washington
          
        